The majority remands this cause to the trial court for a determination of whether the rate differential between Tallmadge and the County is unjustly discriminatory. Although both are labeled "bulk users" and the rates appear discriminatory upon their face, there was substantial evidence presented to the trial court demonstrating significant differences between the two users.
The majority seems to reject the relative importance normally accorded to a negotiated agreement such as was entered into between Akron and the County. The County contracted for and received certain benefits which Tallmadge was not afforded. For example: the County had a guaranteed minimum daily supply of five million gallons; the County had a long-term fixed rate; and the County can expand its service to new customers. This last factor has considerable value because the County has a definitive service area which includes large areas yet undeveloped. So that, although the County and Tallmadge were both wholesale bulk users of Akron, there was significant evidence to establish that they were not within the same user class and that the rate differential, though notable, was not discriminatory.
The trial court did not find that Akron considered the County's lack of an alternative *Page 238 
water supply as a factor used in charging the County a higher rate. Rather, the trial court found that Akron considered Tallmadge's capability of getting its water elsewhere when setting Tallmadge's water rate. In view of this, the record does not support the majority's finding that the trial court wrongfully considered the value of the service to the County in setting the County's rate.
The judgment of the trial court should be affirmed in all respects.